Name: 2008/102/EC: Commission Decision of 1 February 2008 adjusting the thresholds referred to in Article 157(b) and Article 158(1) of Regulation (EC, Euratom) NoÃ 2342/2002 laying down detailed rules for the implementation of the Financial Regulation
 Type: Decision
 Subject Matter: budget;  public finance and budget policy;  trade policy;  EU finance;  management
 Date Published: 2008-02-09

 9.2.2008 EN Official Journal of the European Union L 36/5 COMMISSION DECISION of 1 February 2008 adjusting the thresholds referred to in Article 157(b) and Article 158(1) of Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of the Financial Regulation (2008/102/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 271 thereof, Whereas: (1) Article 271(2) of Regulation (EC, Euratom) No 2362/2002 stipulates that the thresholds applicable to public procurement contracts are to be adjusted every two years pursuant to the provisions of Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (2). (2) The euro equivalents of the thresholds fixed in Directive 2004/18/EC which are to be applied from 1 January 2008 have been published in the Official Journal, HAS DECIDED AS FOLLOWS: Article 1 The euro equivalents of the thresholds applicable to public procurement contracts shall be adjusted as set out below, with effect from 1 January 2008: (EUR) Two-yearly adjustment Threshold at 1.1.2006 Threshold at 1.1.2008 Article 157(b) 5 278 000 5 150 000 Article 158(1)(a) 137 000 133 000 Article 158(1)(b) 211 000 206 000 Article 158(1)(c) 5 278 000 5 150 000 Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall be notified to the other institutions and bodies by the Commission. Done at Brussels, 1 February 2008. For the Commission Dalia GRYBAUSKAITÃ  Member of the Commission (1) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 478/2007 (OJ L 111, 28.4.2007, p. 13). (2) OJ L 134, 30.4.2004, p. 114. Directive as last amended by Commission Regulation (EC) No 1422/2007 (OJ L 317, 5.12.2007, p. 34).